Case: 20-40878    Document: 00516308499       Page: 1    Date Filed: 05/05/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     May 5, 2022
                               No. 20-40878                        Lyle W. Cayce
                             Summary Calendar                           Clerk


   Aaron Striz,

                                                        Plaintiff—Appellant,

                                    versus

   Brian Collier, Executive Director, TDCJ-ID; Michael J.
   Butcher, Senior Warden, Darrington Unit; Kurtis D. Pharr, Major,
   Darrington Unit; Lisa D. Davis, Unit Classification Case Manager,
   Darrington Unit; Carter, (formerly) Senior Warden, Estelle Unit;
   Brewer, (current) Senior Warden, Estelle Unit; Christopher S.
   Lacox, Assistant Warden, Estelle High Security; Cliff H.
   Prestwood, (formerly) Assistant Warden, Estelle H.S.; Bobby D.
   Rigsby, Major, Estelle High Security; Jody L. Vincent, Captain,
   Estelle High Security; Kody R. Schurr, Captain, Estelle High Security;
   Betcher, (formerly) Senior Warden, Robertson Unit; Siringi, (formerly)
   Senior Warden, Robertson Unit; Unknown Name, Chairman of State
   Classification, TDCJ-CID; D Ray, State Classification Representative; V.
   Jones, State Classification Representative; K. Gibson, State
   Classification Representative; James Powers; Myra M. Montez,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 3:18-CV-202
Case: 20-40878      Document: 00516308499          Page: 2    Date Filed: 05/05/2022

                                    No. 20-40878


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Aaron Striz has been confined in administrative segregation for over
   two decades. He was segregated after being identified as a member of the
   Aryan Brotherhood. The prison has told Striz that to leave administrative
   segregation, he must disaffiliate from the gang and complete a rehabilitation
   program. But Striz is barred from participating in that program because of a
   “security precaution designation” code that the prison assigned him for
   stabbing a guard and attempting to escape. Thus, while being a gang member
   initially landed Striz in administrative segregation, the security code has kept
   him there.
          Striz, representing himself, sued several prison officials under 42
   U.S.C. § 1983. He alleged that his administrative segregation violates his due
   process, equal protection, and Eighth Amendment rights and violates the Ex
   Post Facto Clause. He sought an injunction ordering the defendants to
   release him from administrative segregation, along with punitive damages for
   his confinement.
          Striz argued that the prison can no longer justify his administrative
   segregation given his disaffiliation from the Aryan Brotherhood. He argued
   that the stabbing and escape attempt, which occurred before he was identified
   as a gang member, cannot be the basis of his ongoing confinement because
   those incidents did not originally lead to his administrative segregation. And
   he argued that the hearings that the prison periodically uses to determine
   whether to remove his security codes are a perfunctory sham.
          The district court granted summary judgment in favor of defendants.
   For the due process claim, the district court concluded that Striz did not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-40878      Document: 00516308499            Page: 3    Date Filed: 05/05/2022




                                      No. 20-40878


   demonstrate a protectable liberty interest, and that even if he did, he had
   received the process due. The court then concluded that Striz had no
   cognizable equal protection claim because he did not show any irrational
   discrimination. Next, Striz’s Eighth Amendment claim was rejected because
   he failed to make specific allegations about his conditions of confinement and
   did not show that defendants were deliberately indifferent. Because Striz did
   not establish any violations of his constitutional rights, the district court
   granted defendants qualified immunity on these three claims. Lastly, the
   district court dismissed Striz’s claim that defendants violated the Ex Post
   Facto Clause by assigning him a security code after his administrative
   segregation began, reasoning that the Clause does not apply to changes in
   prison policy, and, in any event, the security code did not increase the length
   of Striz’s sentence.
          Striz appeals the district court’s grant of summary judgment, which
   we review de novo. See Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d
   221, 226 (5th Cir. 2009). We affirm the district court’s judgment but not
   entirely for the reasons it gave. See Williams v. Banks, 956 F.3d 808, 811 (5th
   Cir. 2020) (explaining that the court may affirm the district court on any
   grounds supported by the record).
          Qualified immunity is not a defense to Striz’s claims for injunctive
   relief. Chrissy F. v. Miss. Dep’t of Pub. Welfare, 925 F.2d 844, 849 (5th Cir.
   1991) (explaining that qualified immunity is a defense to claims for damages
   but not to claims for “injunctive or declaratory relief”). And with respect to
   Striz’s due process claim, we can assume without deciding that Striz’s years-
   long administrative segregation implicated a liberty interest protected by the
   Due Process Clause. Wilkerson v. Goodwin, 774 F.3d 845, 853 (5th Cir. 2014)
   (recognizing that although administrative segregation is usually an ordinary
   incident of incarceration, it can give rise to a due process interest if it imposes
   an “atypical and significant hardship”). That is because the prison provided



                                           3
Case: 20-40878      Document: 00516308499          Page: 4   Date Filed: 05/05/2022




                                    No. 20-40878


   Striz with the process that is due through advance notice of review hearings
   and an opportunity to speak and submit evidence at those hearings.
   Summary judgment was therefore appropriate on Striz’s due process claim.
   See Bailey, 647 F. App’x at 477 n.9.
          And we agree with the reasons given by the district court for granting
   summary judgment on Striz’s remaining claims.
          We further deny Striz’s separate motion for appointed counsel on
   appeal. “A civil rights complainant has no right to the automatic appoint-
   ment of counsel.” Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982).
   Such action is only appropriate when an appeal presents exception circum-
   stances, which depends on the type and complexity of the case and the
   abilities of the individual bringing it. Branch v. Cole, 686 F.2d 264, 267 (5th
   Cir. 1982). The issues presented here are straightforward, and the plaintiff
   appears able in presenting them.
                                          ***
          We AFFIRM the judgment of the district court and DENY Striz’s
   motion for appointment of counsel.




                                           4